PHILLIPS, Judge.
By her appeal plaintiff contends that the Commission’s findings that she has a weekly earning capacity of $146.00 are unsupported by evidence and that she is therefore entitled to more compensation than the Commission allowed. By its appeal defendant contends that the Commission’s findings that plaintiffs chronic obstructive lung disease was contributed to by her textile employment and that she is permanently disabled because of it are not supported by competent evidence, and thus no compensation at all is due her. Neither contention has merit and we affirm the Commission’s decision in all respects.
The finding that plaintiff has had an earning capacity of $146.00 per week since leaving defendant’s employment is supported by plaintiff’s own testimony that since that time she has worked as a school bus driver and security guard and that her wages on the security guard job were $3.65 per hour, which com*672putes to $146.00 per week. That this job was only part time and was lost because of a reduction in force does not nullify the evidence. For aught that the record shows she was capable of working full time at that job and any other of the jobs that she is qualified for which require little physical exertion, such as bus driver, nurse technician or cashier. Since no evidence was presented that her respiratory disease limits her to part time work, the Commission’s finding that she was able to work full time at the earning capacity found was not error and must be upheld. The argument that the Commission should have based her compensation on actual earnings since she became disabled is unavailing. An injured worker’s disability rate is based on capacity to earn rather than actual earnings, which are only evidence of earning capacity. Ashley v. Rent-A-Car Co., 271 N.C. 76, 155 S.E. 2d 755 (1967). An award to be valid must be based on capacity to earn. Hill v. DuBose, 234 N.C. 446, 67 S.E. 2d 371 (1951).
Defendant’s attack upon the award made to plaintiff rests upon the false premise that no competent evidence was presented that the plaintiff was exposed to cotton dust in her employment for “about ten years,” as the Commission found and as was stated in the hypothetical questions asked Dr. Owens, whose occupational disease and disability opinions are crucial to plaintiff’s case. Though the record shows that during the period from 1955 to 1980 she did not always work in textiles and often changed jobs it also clearly shows that plaintiff worked altogether more than 156 months or 13 years in the textile industry. And while she did not testify as to exactly how much of that time was spent processing cotton it is fairly inferable from her evidence that it was a period of “about ten years.” Thus both the Commission’s finding and Dr. Owens’ expert opinion have evidentiary support and the conclusion based thereon that she has an occupational disease is not erroneous. Booker v. Duke Medical Center, 297 N.C. 458, 256 S.E. 2d 189 (1979). Defendant’s further arguments, likewise without merit, require no discussion.
As to plaintiff’s appeal — affirmed.
As to defendant’s appeal — affirmed.
Judges Martin and Parker concur.